     Case: 1:20-cv-00989-TSB Doc #: 4 Filed: 01/15/21 Page: 1 of 2 PAGEID #: 22




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

BAYONG BROWN BAYONG and                            :
AHMED ADEM                                         :
                                                   :
       Plaintiffs,                                :
                                                   :
v.                                                 :          Case No. 1:20-cv-989
                                                   :
COUNTY OF BUTLER, OHIO;                            :          Judge Timothy S. Black
THE BUTLER COUNTY BOARD OF                         :
COMMISSIONERS; BUTLER COUNTY                       :
JAIL; CORRECTION OFFICERS                          :
A. ROBERTS, L. BROWNING,                           :
AND BLANKTON.                                      :
                                                   :
       Defendants.                                 :
                                                   :

                        MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to S.D. Ohio Civ. R. 83.3(e), John Camillus, trial attorney for Mr. Bayong and

Mr. Adem in the above-referenced action, hereby moves the court to admit Amy E. Norris pro

hac vice to appear and participate as counsel or co-counsel in this case for plaintiffs.

       Movant represents that Amy E. Norris is a member in good standing of the highest court

of the District of Columbia as attested by the accompanying certificate of good standing from

that court and that Amy E. Norris is not eligible to become a member of the permanent bar of

this Court. This Motion is accompanied by the required filing fee.

       Amy E. Norris’ relevant identifying information is as follows:

                                                Amy E. Norris
                                                Norris Law
               Business Address:
                                                616 E Street N.W.
                                                Washington, DC 20004
               Business Telephone:              (202) 830-1225
               Business e-mail:                 amy@mwlc.org
     Case: 1:20-cv-00989-TSB Doc #: 4 Filed: 01/15/21 Page: 2 of 2 PAGEID #: 23




       Amy E. Norris understands that, unless expressly excused, she must register for
electronic filing with this Court promptly upon the granting of this motion.

                                                 /s/ John C. Camillus
                                                 John C. Camillus, Trial Attorney (0077435)
                                                 Law Offices of John C. Camillus, LLC
                                                 P.O. Box 141410
                                                 Columbus, OH 43214
                                                 (614) 992-1000
                                                 (614) 559-6731 (Facsimile)

                                                 Counsel for Plaintiffs Bayong Brown Bayong and
                                                 Ahmed Adem


                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true copy of the foregoing was filed electronically

through the Court’s CM/ECF System this 15th day of January, 2021. Notice of this filing will be

sent via email to all parties by operation of the Court’s electronic filing system.

                                               /s/ John C. Camillus
                                               John C. Camillus (0077435)
